MONROE, C. J.
The material facts in this case being similar to those disclosed in the case of State ex rel. Francis O. Lanng v. M. J. Long, Criminal Sheriff, 66 South. 377,1 this day decided, and the law applicable thereto being the same:
For the reasons assigned in the case thus mentioned, it is ordered that the judgment of the district court, here made the subject of review, be set aside, and that the writ of habeas corpus, issued at the instance of the relator herein, be sustained and that relator be discharged.

Ante, p. 1.